DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/12/2022.
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 7/12/2022 is acknowledged.
Applicant notes that claim 2 is encompassed by Species I, which is directed towards Figure 7.   The Examiner acknowledges that Figure 7 does include the bucking antenna feature of claim 2.  However, the Examiner notes that paragraph [0050] explains that tilted coils 800 may be used as shown in Figure 8.  In this figure, only receivers 404 may be tilted but in alternative implementations, either receivers 404 or transmitter 402 or both may be tilted.  These antennas may be locate don a rotating platform 802.”  Paragraph [0051] explains that “Instead of using bucking receivers, attenuation and phase difference between two sets of receivers 404 (e.g. referring to Figure 8) may be used in such a system. A so-called geosignal may be obtained.”
As such, the rotation platform, use of phase an attenuation, and the use of a geosignal, are encompassed by non-elected Species II.   Claims 3, 25, and 27 are therefore directed towards a non-elected species.
Claims 3, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.
Information Disclosure Statement
The information disclosure statement filed 1/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Applicant has not provided the foreign patent document Cite No 1 (201803880), has not provided non-patent literature documents Cite No 7 or 9.  As such, these documents have not been considered.  Note that while a document was provided that mentioned Cast-I in the title, this is not the actual title of the document, and the document number H012324 provided on the IDS is not clearly located on the reference.  Note that 37 CFR 1.98(a)(b)(5) states that “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication” (emphasis added).
The information disclosure statement filed 6/22/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
Note that the non-patent literature Cite No 1 document has not been considered.  While applicant has provided a search report, applicant has not provided the written opinion. As such, this document has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24, 32, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 21,
The phrase “the cable comprises a conductive material, wherein the conductive material is wound around the cable” on lines 1-2 introduces new matter. Paragraph [0048] explains that the fiber optic cable is connected to a conductor or has a conductor wound around it.  However, the original disclosure does not state that the fiber optic cable comprises a conductive material or conductor. Having a conductor connected to or wound around the cable does not reasonably mean that the cable comprises the conductive material.  As such, this phrase introduces new matter.
As to Claim 22,
The phrase “determining reliability of the azimuth angle and the distance to the cable by using the ratio of the asymmetric signal maximum amplitude to the symmetric signal amplitude, the width of the cost function in the azimuth and distance domains, or the continuity of the results from one depth to the next” on lines 1-4 introduces new matter and lacks proper written description,
1) The Examiner acknowledges what applicant discloses in paragraph [0038]; however, neither this paragraph or any other paragraph discloses the determination of the reliability of the azimuth angle and the distance to the cable using the above features as claimed.  Instead, applicant discloses that each of the above features can be computed to communicate the reliability of the measurement results, but this does not mean that they are what applicant means by a reliability, or indicate how reliability itself is obtained. Applicant does not disclose how reliability relates to each of the above features, and applicant does not reasonably describe the actual computation of reliability using any of the above features.  Applicant does not disclose any formulas, flow charts, or other similar level of explanation to demonstrate how reliability is computed using the above features.  As such, this phrase introduces new matter.  Furthermore, applicant does not disclose how reliability relates to the above claim features so as to provide be able to communicate this reliability.  This feature therefore also lacks proper written description.
2) The phrase “the width of the cost function in the azimuth and distance domains” lacks proper written description.  A cost function, as best understood, does not inherently have a width.  Applicant does not provide any explanation as to what the width of the cost function is, and how it relates to the azimuth and distance domains.  Applicant does not provide any explanation as to how the width of the cost function as claimed is computed.  As such, this phrase lacks proper written description.
3) Furthermore, the phrase “the continuity of the results from one depth to the next” lacks proper written description, because applicant does not reasonably explain what applicant means when considering the continuity of the results. Applicant does not provide any explain or explanation of what specific values or features applicant is considering from one depth to the next so as to establish or look for a continuity of the results. Applicant does not explain, for example, what a continuity would and would not be considered to include, to therefore reasonably demonstrate possession of the claim feature.  For example, applicant does not explain if certain values or relative ranges must exist in order to have a continuity, or if merely having nay result as opposed to no result or values would establish whether a continuity does or does not exist.  As such, this phrase lacks proper written description.
As to Claim 24,
The phrase “calibrating the recorded one or more secondary electromagnetic fields to account for gain and phase variations, temperature and pressure changes, or incorrect cable conductivity specifications” on lines 1-3 lacks proper written description. Paragraph [0039] explains that the measured results may be calibrated to account biases such as gain and phase variations, temperature and pressure changes, or incorrect cable conductivity specifications.  However, applicant does not provide any explanation to reasonably demonstrate how applicant is performing the above calibration.  Applicant, for example, does not explain how applicant accounts for temperature or pressure changes.  While applicant discloses the coefficients and factors can be used, applicant does not provide any guidance as to how these factors are obtained, and how they are used to account for the above noted claim features.  Furthermore, applicant does not provide any guidance as to what an incorrect cable conductivity specification could be, or what would and would not be considered an incorrect specification.  As such, the above phrase lacks proper written description because applicant does not reasonably explain how any of the above claim features are used to calibrate the recorded one or more secondary electromagnetic fields as claimed. 
As to Claim 32,
The phrase “a conductive material is connected to or wound around the cable” on lines 1-2 introduces new matter.  Applicant already discloses a conductive material that has an electromagnetic field transmitted into it (see Claim 26).  As such, applicant is claiming, in the combination, two conductive materials, but where two conductive materials were not originally disclosed.  As such, this phrase introduces new matter.
As to Claim 34,
The phrase “the directionally sensitive tool is a multi-frequency and a multi-spaced system” on lines 1-2 lacks proper written description.  At issue here is that applicant is reciting that the tool is a multi-spaced system, but applicant does not provide any reasonable guidance as to what a multi-spaced system is in order to establish possession of this feature.  None of applicant’s figures or other explanation show a tool with any form of spacing other than the spacing between, for example, the transmitter and the receiver.  However, this does not reasonably demonstrate that applicant means for this feature to meet the above multi-spaced recitation.  As such, this phrase lacks proper written description.  
As to Claim 33,
These claims stand rejected for incorporating and reciting the same rejected subject matter of Claim 32 and therefore stands rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 32, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 21,
The phrase “the cable comprises a conductive material, wherein the conductive material is wound around the cable” on lines 1-2 is indefinite.  Applicant initially requires that the cable comprise, and thus be formed by or itself include, a conductive material.  Applicant then recites that the conductive material is wound around the cable. This is indefinite because in order for the conductive material to be wound around the cable, it must be separate from the cable.  However, applicant excludes this interpretation when applicant initially states that the cable comprises the conductive material.  As such, the relationship between the cable and the conductive material is unclear.
As to Claim 22,
The phrase “determining reliability of the azimuth angle and the distance to the cable by using the ratio of the asymmetric signal maximum amplitude to the symmetric signal amplitude, the width of the cost function in the azimuth and distance domains, or the continuity of the results from one depth to the next” on lines 1-4 is indefinite.  
A ratio of the asymmetric signal maximum amplitude to the symmetric signal amplitude, a width of the cost function in the azimuth and distance domains, and a continuity of the results from one depth to the next was not previously recited.  Applicant does not disclose any specific values or explanation for these features in the disclosure.  It is therefore unclear what ratio, width, and continuity applicant is referring to with this phrase. 
As to Claim 32,
The phrase “a conductive material is connected to or wound around the cable” on lines 1-2 is indefinite.  Applicant already discloses a conductive material that has an electromagnetic field transmitted into it (see Claim 26).  As such, applicant is claiming, in the combination, two conductive materials, but where two conductive materials were not originally disclosed.  As such, the difference and relationship between the two conductive materials, in light of applicant’s disclosure, is unclear and therefore indefinite.  For the purpose of compact prosecution, the Examiner is presuming that the conductive materials are the same element.
As to Claim 34,
The phrase “the directionally sensitive tool is a multi-frequency and a multi-spaced system” on lines 1-2 is indefinite.  At issue here is that applicant is reciting that the tool is a multi-spaced system, but applicant does not provide any reasonable guidance as to what a multi-spaced system is in order to demonstrate what applicant means by this phrase. None of applicant’s figures or other explanation show a tool with any form of spacing other than the spacing between, for example, the transmitter and the receiver.  However, this does not reasonably demonstrate that applicant means for this feature to meet the above multi-spaced recitation.  As such, this phrase is indefinite because it is unclear what applicant means when applicant states that the tool is a multi-spaced system.  For the purpose of compact prosecution, the Examiner is interpreting that having a spaced transmitter and receiver meets this limitation.  
As to Claim 33,
These claims stand rejected for incorporating and reciting the same rejected subject matter of Claim 32 and therefore stands rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 21, 22, 24, 26, 28, and 30-34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by San Martin et al. (San Martin) (US 2019/0055837 A1).
As to Claim 1,
San Martin discloses A method for azimuthal direction detection of a cable (12)/(58) comprising: disposing an electromagnetic logging tool (20) or (30) into a wellbore (Paragraphs [0022] or [0033] / note the tool is placed within a tubular (10) located in a wellbore), wherein the electromagnetic logging tool comprises: one or more transmitters (48A-C) disposed on the electromagnetic logging tool (Figure 5C), (Paragraphs [0022]-[0024], [0028], [0030]); and one or more receivers (52A-C) disposed on the electromagnetic logging tool (Figure 5C), (Paragraphs [0022]-[0024], [0028], [0030]); transmitting a primary electromagnetic field from the one or more transmitters (Paragraph [0032]); recording one or more secondary electromagnetic fields at the one or more receivers (Paragraph [0032]); and identifying a direction to the cable from the one or more secondary electromagnetic fields (Paragraphs [0032], [0034], [0036]).
(Note: San Martin finds the direction to the cable relative to the tool body by finding the position of the cable relative to these components.  As can be seen in Figure 6A, by iteratively finding the position of the cable (58), San Martin has also found the direction of the cable relative to the tool body.  Furthermore, applicant discloses in paragraph [0037] that “The proposed inversions find the most likely set of cable azimuth and distances by perturbations to locations until a cost function is minimized. The underlying optimization algorithm may be any one of the commonly used algorithms, including, but not limited to, the steepest descent, conjugate gradient, Gauss-Newton, Levenberg-Marquardt, and Nelder-Mead methods.”  Like applicant, San Martin also uses an iterative algorithm that finds the most likely set of cable azimuth and distances by perturbations to locations until an iterative function is minimized.  For example, paragraph [0034] explains “To obtain the cable position using this method, first the ratio of signals from the first and second receiver is calculated. Then, this ratio is compared to a modeled ratio from a forward model with the cable at an azimuthal angle. The angle is adjusted until the ratio matches the modeled ratio.”  Because San Martin uses a similar approach as applicant, it is reasonable that San Martin discloses identifying a direction to the cable from the one or more secondary electromagnetic fields as claimed).
As to Claim 4,
San Martin discloses inverting the direction and a distance to the cable using the one or more secondary electromagnetic fields (Paragraphs [0034], [0036]), (Figures 6A-6C / note that by using inversion to iteratively identify the location of the cable, applicant is implicitly inverting the direction and distance to the cable by using the three different locations shown in Figure 6A, all of which have different distances and directions relative to the tool body and receiver antennas).
As to Claim 5,
San Martin discloses determining an azimuth angle of the cable from the electromagnetic logging tool as an angle that minimizes xy, yx, yz, and zy components of the one or more secondary electromagnetic field (Paragraphs [0034],[0036] / note that San Martin discloses determining an azimuth angle of the cable that minimizes the difference between the response signals, which includes xy, yx, yz, and zy components of the one or more secondary electromagnetic field, and a model).
As to Claim 6,
San Martin discloses the cable is a fiber optic cable connected to a conductive material (Paragraph [0021] / note that the tubular (10) can be the conductive material, and where it must be conductive in order to have eddy currents induced therein).
As to Claim 21,
San Martin discloses wherein the cable comprises a conductive material (10), wherein the conductive material is wound around the cable (Figures 1 and 4 / note the tubular is reasonable wound around the cable), (Paragraph [0021]).
As to Claim 22,
San Martin discloses determining reliability of the azimuth angle and the distance to the cable by using the ratio of the asymmetric signal maximum amplitude to the symmetric signal amplitude, the width of the cost function in the azimuth and distance domains, or the continuity of the results from one depth to the next (Paragraph [0021] / note that San Martin disclose that the cable has an angular position at depths 1-3, and that it is of upmost importance the correct angular position of the cable be determined at every depth. As such, San Martin is reasonably determining reliability using a continuity of depths 1-3 by ensuring that correct angular positions are found from one depth to the next).
As to Claim 24,
San Martin discloses calibrating the recorded one or more secondary electromagnetic fields to account for gain and phase variations, temperature and pressure changes, or incorrect cable conductivity specifications (Paragraph [0035] / note the calibration for temperature effects).
As to Claim 26,
San Martin discloses A directionally sensitive tool (20) or (30) comprising: one or more transmitters (48A-C) disposed on the electromagnetic logging tool to transmit a primary electromagnetic field into a conductive material ((10)/ metallic portions of the cable) (Figure 5C), (Paragraphs [0022]-[0024], [0028], [0030], [0032]); one or more receivers (52A-C) disposed on the electromagnetic logging tool to record one or more secondary electromagnetic fields (Figure 5C), (Paragraphs [0022]-[0024], [0028], [0030]); and an information handling system (circuitry) in communication with the one or more transmitters and one or more receivers (Paragraph [0039]), wherein the information handling system: identifies a direction to a cable (12)/(58) from the one or more secondary electromagnetic fields (Paragraphs [0032], [0034], [0036]).
(Note: San Martin finds the direction to the cable relative to the tool body by finding the position of the cable relative to these components.  As can be seen in Figure 6A, by iteratively finding the position of the cable (58), San Martin has also found the direction of the cable relative to the tool body.  Furthermore, applicant discloses in paragraph [0037] that “The proposed inversions find the most likely set of cable azimuth and distances by perturbations to locations until a cost function is minimized. The underlying optimization algorithm may be any one of the commonly used algorithms, including, but not limited to, the steepest descent, conjugate gradient, Gauss-Newton, Levenberg-Marquardt, and Nelder-Mead methods.”  Like applicant, San Martin also uses an iterative algorithm that finds the most likely set of cable azimuth and distances by perturbations to locations until an iterative function is minimized.  For example, paragraph [0034] explains “To obtain the cable position using this method, first the ratio of signals from the first and second receiver is calculated. Then, this ratio is compared to a modeled ratio from a forward model with the cable at an azimuthal angle. The angle is adjusted until the ratio matches the modeled ratio.”  Because San Martin uses a similar approach as applicant, it is reasonable that San Martin discloses identifying a direction to the cable from the one or more secondary electromagnetic fields as claimed).
As to Claim 28,
San Martin discloses one or more bucking antennas (Paragraph [0033] / note in order to buck the receiver, at least one bucking antenna must be present).
As to Claim 30,
San Martin discloses the one or more transmitters comprise three coil antennas whose magnetic moments are orthogonal to each other (Figure 5C), (Paragraph [0030]).
As to Claim 31,
San Martin discloses the one or more receivers comprise three coil antennas whose magnetic dipole moments are orthogonal to each other (Figure 5C), (Paragraph [0030]).
As to Claim 32,
San Martin discloses a conductive material (10) is connected to or wound around the cable (Paragraph [0021]).
As to Claim 33,
San Martin discloses the cable is a fiber optic cable (Paragraphs [0001]-[0004] / in light of the background section, the type of cable that San Martin is detecting is a fiber optic cable).
As to Claim 34,
San Martin discloses the directionally sensitive tool is a multi-frequency and a multi-spaced system (Paragraphs [0020], [0023]), (Figure 5C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over San Martin et al. (San Martin) (US 2019/0055837 A1 ) in view of Homan (US 2009/0167309 A1).
As to Claims 2 and 29,
San Martin discloses the electromagnetic logging tool comprising one or more bucking antennas configured to remove a primary signal from a secondary signal (Paragraph [0033] / note that the receiver can be bucked which would include this feature).
San Martin does not explicitly disclose the one or more bucking antennas comprise three coil antennas whose magnetic moments are orthogonal to each other.
Homan discloses the one or more bucking antennas (502) comprise three coil antennas whose magnetic moments are orthogonal to each other (Paragraph [0049]), (Figure 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify San Martin to include the one or more bucking antennas comprise three coil antennas whose magnetic moments are orthogonal to each other as taught by Homan in order to advantageously increase the sensitivity to ferromagnetic anomalies in the tubular along all three axes (see Paragraph [0033] regarding the benefit of bucking in San Martin).
As to Claim 23,
San Martin does not disclose determining cement thickness, mud resistivity, or formation resistivity by using the one or more secondary electromagnetic fields in an inversion.
Homan discloses determining cement thickness, mud resistivity, or formation resistivity by using the one or more secondary electromagnetic fields in an inversion (Paragraphs [0006],[0034] / note inversion of the triaxial measurements is used to derive the electrical parameters, which include formation resistivity).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify San Martin to include determining cement thickness, mud resistivity, or formation resistivity by using the one or more secondary electromagnetic fields in an inversion as taught by Homan in order to be able to determine whether or not the formation contains a desirable material such as hydrocarbons (note Paragraph [0034] discloses using the measurements to estimate hydrocarbon content).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2014/0312904 A1 in view of Mizuno which discloses the determination of the location and depth of a cable, 2) DE 202018101298 U1 to Hagenukwhich discloses the determination of the position of conductive cables, and 3) WO 01/13143 A1 to Keefe which discloses a device for locating an underground cable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858